Citation Nr: 0104620	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes, 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1963.

This issue currently on appeal came before the Board of 
Veterans' Appeals (Board) from rating decisions which denied 
the veteran's claims for a total rating for compensation 
purposes, based on individual unemployability.  The United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) at St. Petersburg, Florida, is currently handling the 
veteran's case.


REMAND

In July 2000, the Board granted the veteran's claim for 
service connection of aggravation of degenerative disc 
disease of the lumbar spine by service-connected disabilities 
of the feet.  The RO remanded the case to the RO to assign a 
disability rating for the newly-service-connected back 
disability, and to readjudicate the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability.  In a September 2000 rating decision, the RO 
assigned a 0 percent rating for aggravation of degenerative 
disc disease of the lumbar spine.  The RO also denied 
entitlement to a total rating based on individual 
unemployability.  In January 2001, the veteran, through his 
representative, filed a Notice of Disagreement with the RO's 
September 2000 decision.  While the veteran had already 
perfected an appeal from earlier denials of entitlement to a 
total rating based on unemployability, his January 2001 
Notice of Disagreement initiates an appeal of the RO's action 
in assigning a 0 percent rating for the aggravation of his 
low back disability.  The Board will remand the case for the 
RO to respond to the veteran's Notice of Disagreement.

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The Board finds that 
additional efforts are warranted to obtain evidence necessary 
to substantiate the veteran's claim for a total rating based 
on individual unemployability.  In October 1995, the United 
States Social Security Administration (SSA) found that the 
veteran was unable to work as a result of his low back pain, 
his pes cavus with claw foot deformity, and other physical 
and mental disabilities which have not been established as 
service-connected.  The veteran should undergo a VA medical 
examination to assist in determining the impact of his 
service-connected disabilities, as opposed to his non-
service-connected disabilities, on his ability to obtain and 
maintain gainful employment.  The appellant has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in response to the veteran's Notice of 
Disagreement with the September 2000 
rating decision that assigned a 0 percent 
disability rating for the service-
connected aggravation of degenerative 
disc disease of the lumbar spine.

2.  The RO should schedule the veteran 
for a complete VA medical examination, 
with specialist examinations as needed, 
to obtain findings regarding the impact 
of his service-connected disabilities 
(disabilities of the feet and of the low 
back), individually and combined, on his 
ability to obtain and maintain gainful 
employment.  If the examining physicians 
find that the veteran's ability to obtain 
and maintain gainful employment is also 
affected by disabilities other than his 
feet and back disabilities, the 
occupational impairment attributable to 
such other disabilities should also be 
discussed.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




